1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 1:  transport means which has been interpreted as rollers and equivalents thereto as described, for example, at page. 11; claim 1:  cord guiding means which has been interpreted as a comb shaped guide having a plurality of teeth and equivalents thereto as described, for example, at pages 7-8 and 15; claim 1:  gas supply means which has been interpreted as a slotted tube or a plurality of nozzles arranged in a perpendicular manner to the direction of transport and equivalents thereto as described, for example, at pages 11-12 of the specification; claim 10: exhaust means which has been interpreted as a pipe having apertures which are arranged in a perpendicular manner to the direction of transport as described, for example, at page. 13; claim 16:  means for grounding at least one of the electrodes and/or the cords to be coated, wherein no additional particular structure was located in the specification, see resulting rejections below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: cooling means in claim 7 which is further defined in the claim as a cooling water reservoir and claim 15 cord guiding means which is further defined in the claim as a comb-shaped guide.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As discussed above, claim 16 “means for grounding” invokes interpretation under U.S.C. 112(f). However, no reference of “means for grounding” outside of the already claimed “cord guiding means” are located in the disclosure with details to a specific structure to perform the claimed function attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Therefore, in order to expedite examination, Examiner has assumed that the means for grounding may refer to the previously claimed cord guiding means and/or another means and has examined accordingly.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 has been amended to now require “means for grounding at least one of the electrodes and/or the cords to be coated”.  However, additional generic grounding means are not mentioned in the original disclosure, the only grounding means specifically set forth is the cord guiding means, which is already recited in claim 1.  Therefore, in order to expedite examination, Examiner has assumed that the means for grounding may refer to the previously claimed cord guiding means and/or another means and has examined accordingly.  
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 10-13 and 16 is/are rejected under 35 U.S.C. 10(a)(1) as being anticipated by U.S. Patent Pub. No. 2013/0084409 to Vangeneugden et al. 
Regarding claim 1:  In Figs. 3 and 6 thereof, Vangeneugden et al. disclose a plasma cord coating device substantially as claimed and comprising: a pair of opposite and parallel plate electrodes having a first electrode (2) and a 5second electrode (3); a pair of planar and parallel dielectric barriers including a first dielectric barrier  (25) and a second dielectric barrier (26), wherein the first electrode is covered by the first dielectric barrier on a side facing the second electrode and the second electrode is covered by the second dielectric barrier on a side facing the first electrode so as to form a gap between 10the first and the second dielectric barriers (also see, e.g. paras. 47, 102, 115-120 and 149); a pair of driven conveyor foils comprising a first foil (30) and a second foil (31), wherein the first foil extends through the gap and covers the first dielectric barrier and the second foil extends through the gap and covers the second dielectric barrier so as to form a plasma treatment zone between the first foil and the second foil (also see, e.g. paras. 50, 54, 102 and 112-114); 15transport means (rollers 8-10) for continuously transporting, in a direction of transport and spaced apart from the first foil and the second foil, at least one cord through the plasma treatment zone; and a gas supply means (dispenser and supply tubes 11-13) for directing gas into the plasma treatment zone, wherein said gas supply means is positioned upstream the plasma treatment zone (with respect to the second electrode) with respect to the 20direction of transport. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-13, 15-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0084409 to Vangeneugden et al. in view of U.S. Patent No. 6,146,642 to Yializis et al. and U.S. Patent No. 6,051,285 to Kin.
Regarding claims 1, 15 and 21:  In Figs. 3 and 6 thereof, Vangeneugden et al. disclose a plasma cord coating device substantially as claimed and comprising: a pair of opposite and parallel plate electrodes having a first electrode (2) and a 5second electrode (3); a pair of planar and parallel dielectric barriers including a first dielectric barrier  (25) and a second dielectric barrier (26), wherein the first electrode is covered by the first dielectric barrier on a side facing the second electrode and the second electrode is covered by the second dielectric barrier on a side facing the first electrode so as to form a gap between 10the first and the second dielectric barriers (also see, e.g. paras. 47, 102, 115-120 and 149); a pair of driven conveyor foils comprising a first foil (30) and a second foil (31), wherein the first foil extends through the gap and covers the first dielectric barrier and the second foil extends through the gap and covers the second dielectric barrier so as to form a plasma treatment zone between the first foil and the second foil (also see, e.g. paras. 50, 54, 102 and 112-114); 15transport means (rollers 8-10) for continuously transporting, in a direction of transport and spaced apart from the first foil and the second foil, at least one cord through the plasma treatment zone (note:  the transport means are arranged in a direction of transport and they are spaced apart from the foil above the plasma treatment zone); and a gas supply means (dispenser and supply tubes 11-13) for directing gas into the plasma treatment zone, wherein said gas supply means is positioned upstream the plasma treatment zone (with respect to the second electrode) with respect to the 20direction of transport. 
However, Vangeneugden et al. fail to disclose cord guiding means arranged upstream and/or downstream of the gap, wherein the cord guiding means comprise a comb-shaped guide having a plurality of teeth for holding cords spaced apart at an essentially equal height between the teeth, wherein the cord guiding means are electrically grounded and in electrically conductive contact with the transported cord.
Yializis et al. teach providing cord guiding means adapted to transport at least two spaced apart and plane-parallel cords in parallel to an electrode and spaced apart therefrom for the purpose of processing multiple substrates and to provide uniform coverage thereof (see, e.g., column 5, row 66 through column 6, rows 14 and column 6, rows 62 through column 7, row 2).  
Kin disclose providing an electrically grounded guide roller in electrical conductive contact with a transported substrate for the purpose of allowing a metal thin film to serve as a grounding electrode (see, e.g., column 3, rows 30-45).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided cord guiding means adapted to (i.e. capable of) transport at least two spaced apart and plane-parallel cords in parallel to the first and the second electrodes, 25through the plasma treatment zone in order to process multiple substrates and to provide uniform coverage thereof as taught by Yializis et al. It would have been further obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided an electrically grounded guide roller in electrical conductive contact with a transported substrate for the purpose of allowing a metal thin film to serve as a grounding electrode as taught by Kin.
With respect to claim 2, in modified Vangeneugden et al., the transport means are adapted to transport at least two spaced apart and plane-parallel cords in parallel to the first and the second electrodes and spaced apart from the first foil and the second foil, through the plasma treatment zone.
With respect to claim 3, in modified Vangeneugden et al., a first roller (4) of Vangeneugden et al. is arranged upstream of the gap for guiding the first foil into the gap and wherein a second roller (7) thereof is arranged upstream of the gap for guiding the second foil into the gap, and wherein the gas 30supply means is positioned upstream of the first and the second rollers.  As the foils are continuously guided by the first and second rollers, gas supply means can be considered upstream of any point thereof.
With respect to claim 4, in modified Vangeneugden et al., at least one of the foils is a closed band guided endlessly over at least two rollers into the gap and out of the gap.  See Fig. 3.
With respect to claim 6, in modified Vangeneugden et al., the gas supply means of Vangeneugden et al. comprises a slot (11) arranged perpendicularly to the direction of transport or a plurality of 10nozzles (12 and 13) arranged perpendicularly to the direction of transport.  
With respect to claim 10, in modified Vangeneugden et al., the apparatus of Vangeneugden et al. further comprising exhaust means (15) downstream the gap (with respect to the second electrode).  
With respect to claims 11-12, in modified Vangeneugden et al., the foils of Vangeneugden et al. may be made of a dielectric material consisting of a polyimide, a polyester, a polyamide-based polymer, a fluorinated polymer, and a silicone-based polymer.  See, e.g., paras. 112-114.
With respect to claim 13, in modified Vangeneugden et al., the foils of Vangeneugden et al. cover the whole width of the electrodes.  See, e.g., Fig. 3.  
5With respect to claim 16, in modified Vangeneugden et al., Vangeneugden et al. disclose a power supply (27) connected to at least one of the electrodes and means for grounding at least one of the electrodes and/or the cords to be coated (see previously claimed cord guiding means).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Vangeneugden et al. as applied to claims 1-4, 6, 10-13, 15-16 and 21 above in view of U.S. Patent Pub. No. 2004/0187783 to Maeda et al.
Modified Vangeneugden et al. disclose the invention substantially as claimed and as described above.
However, modified Vangeneugden et al. fail to disclose at least one of the foils is 5capable of being unwound from a first storage roll and is capable of being recoiled on a second storage roll.  
As an alternative to providing a continuous foil, Maeda teach providing foils 5capable of being unwound from a first storage roll and is capable of being recoiled on a second storage roll for the purposes of providing/unwinding a protective foil and collecting/winding a protective foil (see, e.g., paras. 133 and 134 and Figs. 1, 3 and 7-8).  Examiner also notes that the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided as an alternative means/storage rolls for unwinding and coiling a protective foil as taught by Maeda et al.  

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Vangeneugden et al. as applied to claims 1-4, 6, 10-13, 15-16 and 21 above in view of U.S. Patent No. 5,403,453 to Roth et al.
With respect to claim 7, modified Vangeneugden et al. discloses the device substantially as claimed and including generic electrode cooling (see, e.g., para. 24 of Vangeneugden et al.), but fails to explicitly disclose at least one of the electrodes is cooled by cooling means on a backside of the electrode opposite to the gap, and wherein backside of the electrode is in direct contact with a cooling water reservoir.
Roth et al. teach providing an electrode (10) cooled by cooling means (see, e.g., Fig. 1, 11-13 and column 2, rows 55-57 and column 3, rows 45-54) on a backside of the electrode opposite a gap, and wherein backside of the electrode is in direct contact with a cooling water reservoir (i.e. cooling means) for the purpose of cooling the same.  Again, Examiner also notes that the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided cooling means on a backside of the electrodes opposite the gap in modified Vangeneugden et al., and wherein backside of the electrode is in direct contact with a cooling water reservoir (i.e. cooling means) in order to cool the same as taught by Roth et al.
With respect to claims 8 and 9, modified Vangeneugden et al. disclose the invention substantially as claimed and as described above.
However, modified Vangeneugden et al.fail to disclose a distance between the first electrode and the second electrode is adjustable or (i) the first electrode and the 20first dielectric barrier or (ii) the second electrode and the second dielectric barrier is mounted on a movable support which allows for adjustment of gap width.  
Roth et al. teach providing a movable support (15) which allows for adjustment of gap width by moving an electrode and a dielectric barrier for the purpose of adjusting the distance between two electrodes (see, e.g., column 2, rows 52-55 and column 3, rows 58-64).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in modified Vangeneugden et al. a movable support  which allows for adjustment of gap width by moving an electrode and a dielectric barrier in Vangeneugden et al. in order to adjust the distance between the two electrodes as taught by Roth et al.

Response to Arguments
Applicant's arguments filed 3 May have been fully considered but they are not persuasive.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the foils spaced apart from the substrate in the plasma treatment zone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that all art applied is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, each of the applied references relates the field of Applicant’s endeavor and particular problems related thereto, wherein the field is plasma processing of running length work substrates that inevitably have particular problems and considerations related thereto that are addressed in the prior art references that are not intended or required to perform a single particular method.  Additionally, it is noted that the claims are not method claims.  Therefore, while various structural features of the claimed apparatus and the relied upon prior are not particularly or necessarily related to a specific method of processing, but are similar to other apparatus that may perform other methods and/or other intended uses, they do not necessarily preclude reliance and/or combination of references with similar features and functionalities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716